ACCEPTED
                                                                                        03-14-00818-CR
                                                                                                6244301
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   7/27/2015 7:29:04 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-14-00818-CR

CLINTON DAVID BECK                        §        IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
v.                                        §        DISTRICT 7/27/2015
                                                             COURT7:29:04
                                                                        OF PM
                                                              JEFFREY D. KYLE
THE STATE OF TEXAS                        §        APPEALS OF TEXAS Clerk




STATE’S UNOPPOSED FOURTH & FINAL MOTION TO EXTEND TIME
                     TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 10 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was charged by indictment with Improper Relationship Between

Educator and Student and Online Solicitation of a Minor on April 13, 2011 in the

207th Judicial District Court of Comal County. After pleading guilty to Count II,

Improper Relationship Between Educator and Student, the trial court sentenced

Appellant to ten years confinement and suspended the sentence for a period of ten

years. Appellant was also required to forfeit his teaching license and not apply for

any future teaching license in the United States. On September 4, 2014, Appellant

filed an Application for Writ of Habeas Corpus under article 11.072 of the Texas

Code of Criminal Procedure. After the trial court denied the Application, Appellant


                                         1
appealed. Appellant’s brief was submitted on March 20, 2015. Appellee’s brief is

currently due on July 27, 2015.

                                          II.

      I am handling the appeal for the State in this case. I filed the State’s brief in

03-14-00639-CR on July 13, 2015. I have reviewed - and, when required, filed an

answer to – expunctions and nondisclosures; within the past two weeks, I have also

prepared an expunction petition and order and performed other research related to

expunctions. I have recently assisted other attorneys in the office with issues in

their appeals, including a trial court hearing on a dispute related to a reporter’s

record in 03-14-00570-CR and findings of fact and conclusions of law in a

remanded State’s appeal in 03-15-00153-CR. Additionally, I have assisted other

attorneys in the office – and in one instance, an attorney from another county’s

office – by researching various issues that have arisen in their trials. I am also

working on submitting an agreed supplemental copy of State’s Exhibit 2 in this

cause after noticing the version originally filed with the Court is difficult or

impossible to read in some places. I have begun working on the instant brief,

including some work over this past weekend. However, because of the foregoing, I

have not yet been able to complete said brief, and respectfully request an extension

of 10 days to file the State’s brief in the instant cause. This is the fourth and final




                                          2
extension sought by Appellee; I have conferred with opposing counsel, and Ms.

Zimmermann does not oppose the instant motion.

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 10 days, until August 6, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                          CERTIFICATE OF SERVICE

        I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Third Motion to

Extend Time to File Brief has been delivered to Appellant CLINTON DAVID

BECK’s attorney in this matter:

        Terri R. Zimmermann
        Terri.Zimmermann@ZLZSlaw.com
        770 South Post Oak Lane, Suite 620
        Houston, TX 77056
        Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address, this 27th day of July,
2015.


                                               /s/ Joshua D. Presley
                                                Joshua D. Presley


                       CERTIFICATE OF CONFERENCE

        I certify that I have conferred or made reasonable attempts to confer with all

other parties about the merits of this motion and whether the parties oppose the

motion. Ms. Terri R. Zimmermann, Attorney for Appellant CLINTON DAVID

BECK, was not opposed to the instant motion.

                                               /s/ Joshua D. Presley
                                               Joshua D. Presley




                                           4